Citation Nr: 1225653	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967 in the Navy, including service in the waters off Vietnam.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and issued in July 2005 by the RO in Detroit, Michigan, which has jurisdiction of the claims file.  This matter was previously before the Board in March 2009 and in August 2010, and was Remanded for additional development. 

The record reflects that the Veteran initially requested a hearing before the Board in Washington, DC, as part of his appeal, but he withdrew his request in writing in March 2007.  See 38 C.F.R. § 20.702(e) (2011). 


FINDINGS OF FACT

1.  Although the Veteran served aboard a ship that traveled in waters off the shore of Vietnam during the Vietnam era, there is no record that he had service on land in Vietnam or visited on land in the Republic of Vietnam during the Vietnam War era, nor does he manifest a respiratory disorder which may be presumed related to exposure to herbicides.  

2.  The Veteran did not manifest a chronic lung disorder until more than 20 years elapsed after his 1967 service discharge.

3.  The medical evidence establishes that the Veteran does not have currently have asbestosis.  


CONCLUSION OF LAW

The Veteran did not incur or aggravate a lung disorder during or as a result of his service, to include as due to Agent Orange exposure or as due to exposure to asbestos.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a lung disorder, and that the lung disorder results either from exposure to herbicides or exposure to asbestos.  Before addressing the merit of this claim, the Board will examine whether VA has met its duties to notify and assist the Veteran.

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice by letters dated in April 2004, July 2004, March 2006, September 2010, and January 2011.  Both of the letters issued in 2004 were sent prior to the March 2005 rating decision that is the subject of this appeal.  Taken together, these letters informed the Veteran of what was necessary to substantiate his claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the statutory and regulatory notice requirements as well as the Court's holding in Quartuccio, supra.  Further, the March 2006 letter included information regarding disability rating(s) and effective date(s) as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not asserted or demonstrated any error in VCAA notice, and the record does not disclose any failure to comply with the VCAA.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (notice errors may not be presumed prejudicial; errors in notice may be cured).  The Board concludes that all required notice has been given to the Veteran. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records were obtained.  Private clinical records from each source identified by the Veteran were obtained.  In addition, the RO complied with the duty to assist as outlined VA's Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1MR (Manual M21-1MR), Part VI, which specifies procedures for development of claims involving possible exposure to asbestos.  See VAOPGCPREC 4-2000.  In this case, the RO obtained information from the Veteran and obtained the ship's history.  The RO reviewed information by job titles provided by the Navy.  Finally, the Veteran was afforded VA examination in May 2010.  Records have also been obtained from the Social Security Administration (SSA). 

The Veteran has had the opportunity to present evidence and argument in support of this claim during the eight years since his claim was submitted in December 2003.  Nothing reflects he has indicated the existence of any relevant evidence that has not been obtained or requested.  

The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to the claim decided below.  No useful purpose would be served in remanding this matter for yet more development.  

Claim for service connection for a lung disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are defined as chronic diseases.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  Diseases associated with herbicide exposure for purposes of the presumption include respiratory cancers.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

"Service in Vietnam" means actual service in the country of Vietnam during the period from January 9, 1962 to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, §2, chapter C, ¶10(k), "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The USS Henry W. Tucker is not listed as a ship which conducted any of those actions or as having a designation as a type of ship which operated on inland waterways.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran served on the USS Henry W. Tucker (DD-875).  According to the official ship history for the USS Tucker for the period when the Veteran was assigned to that ship, it provided surveillance of costal traffic in the waters off Vietnam and, on some occasions, provided naval gunfire support.  The record does not establish that the Veteran was ever stationed in or visited Vietnam proper.  The Veteran maintains that he did land in Vietnam while on board helicopters or picking up mail.  However, there is no verification of this assertion in service personnel records or in the information obtained through official channels regarding the history of the USS Henry W. Tucker, or in any official list of ships known to send crew members to shore.  The Board notes that the list maintained by VA of ships known to conducts such activities includes over 200 ships.  See vbaw.vba.va.gov/bl/21/rating/VENavyShip.  

In particular, the official ship history notes that, in February 1967, an Army HU-1B helicopter landed on Tucker's deck.  The ship history notes that this was "one of the few instances in which large manned helicopters have landed on destroyers."  This statement establishes that crew members of the Tucker did not routinely travel by helicopter to shore.  This statement in the official ship history conflicts with the Veteran's statement that he visited Vietnam as part of a helicopter crew when going to shore to pick up mail.  The official record demonstrates that the Veteran's statement regarding visitation of the mainland of Vietnam is not credible.   

The Board concludes that the Veteran did not have actual service on land in Vietnam, and did not visit in the Republic of Vietnam during the Vietnam War era, nor does the evidence otherwise show his exposure to Agent Orange or other herbicide during his period of service.  Consequently, the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable to this case.  See VAOPGCPREC 27-97.  The Board notes that it reached the same conclusion, that is, that no presumption of exposure to herbicides was applicable in this case, in its March 2009 Decision and Remand.  The March 2009 Decision denied claims for service connection for a skin disorder and for prostate cancer.  

In any event, the only lung disorders which may be presumed related to exposure to herbicides are certain respiratory cancers, to include cancer of the lung, bronchus, or trachea.  The Veteran does not assert that he has a respiratory cancer which may be presumed to result from exposure to herbicides.  The medical evidence demonstrates that no provider has assigned a diagnosis of a respiratory tract cancer during the pendency of this appeal.  No evidence has been presented which establishes actual direct causation of a lung disorder by military service or any incident therein.  In the absence of a respiratory disorder for which service connection may be presumed in a Veteran who has been exposed to herbicides, service connection for a lung disorder as due to herbicide exposure cannot be granted.  

The Board turns to the Veteran's claim for service connection for a lung disorder as due to exposure to asbestos.  The Veteran contends that he was exposed to asbestos on board the USS Henry W. Tucker.  After development of the claim, the RO concluded that the evidence did not rule out the possibility that the Veteran was exposed to asbestos, so the Veteran was provided with VA examination in May 2012.  The examiner reviewed the Veteran's history.  The examiner noted the review of May 2012 pulmonary function examination of the lungs and the report of a May 2012 CT (computed tomography) examination of the thorax, including the lungs.  The examiner concluded that the lung scan was negative for any finding of asbestosis.  The examiner concluded that the Veteran did not manifest asbestosis.

The examiner who conducted the May 2012 VA examination further opined that that the Veteran's diagnosed lung disorder, chronic obstructive pulmonary disease (COPD), was not linked to the Veteran's service or to exposure to asbestos.  The examiner reasoned that the Veteran reported that he was told in the 1980s that he had bronchitis, and this report was consistent with the record.  The Veteran reported that he had required medication for control of a lung disorder since about 2005.  There was no objective evidence of asbestosis on the lung scan.  Therefore, the examiner concluded, the Veteran's current COPD was likely due to chronic bronchitis.  The examiner concluded that it was less than likely that the Veteran's remote (ending prior to the Veteran's separation from service in 1967), short-term exposure to asbestos caused current COPD, since there was not objective radiologic evidence of asbestosis.  

In summary, there is no competent medical evidence linking the etiology of either bronchitis or chronic obstructive pulmonary disease to the Veteran's service or to claimed exposure to herbicides or asbestos in service.  The Veteran does not assert that a current lung disorder has been chronic and continuous since service.  

The medical evidence includes clinical records from TH, MD.  Those clinical records, which begin in 1991, disclose that the Veteran did not describe chronic complaints of a respiratory disorder in 1991.  In 1992, the Veteran reported sinus pain twice.  In late 1993, the Veteran again reported and was treated for congestion.  The records of 1996 emergency department treatment reflect that the Veteran did not report a history of any respiratory disorder, and no diagnosis of a respiratory disorder was assigned.  In 1997, Dr. H. prescribed regular use of Claritin.  A diagnosis of bronchitis was assigned and was treated.  

The records prior to 1997, which date is some 30 years after the Veteran's 1967 service discharge, establish that the Veteran did not report a chronic lung disorder prior to that time, and establish that no medical provider assigned a diagnosis of a chronic lung disorder until more than 20 years elapsed after the Veteran's service discharge.  The Veteran did not manifest a lung disorder chronically and continuously following service; thus, his lay statements do not serve to link a current disorder to his service.  

The Veteran does not have a medical diagnosis of a disorder which may be presumed related to service based on exposure to herbicides, and did not manifest a disorder which may be presumed service connected within an applicable presumptive period.  No presumption of service connection is applicable in this case.  

The medical evidence establishes that the Veteran does not have asbestosis and there is medical opinion that it is unlikely that the Veteran's current respiratory disorder, COPD, is linked to the Veteran's remote in-service exposure to asbestos.  

In short, there is no competent and credible evidence which is favorable to the claim on any basis.  The report of the 2012 VA examination, which includes consideration of the Veteran's history and diagnostic examination reports, and is highly persuasive, is unfavorable.  That unfavorable evidence preponderates against the claim.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Entitlement to service connection for a lung disorder, to include as due to herbicide and/or asbestos exposure, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


